Name: 2005/834/EC: Council Decision of 8 November 2005 on the equivalence of checks on practices for the maintenance of varieties carried out in certain third countries and amending Decision 2003/17/EC
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  marketing;  means of agricultural production;  agricultural policy;  cooperation policy
 Date Published: 2006-06-29; 2005-11-29

 29.11.2005 EN Official Journal of the European Union L 312/51 COUNCIL DECISION of 8 November 2005 on the equivalence of checks on practices for the maintenance of varieties carried out in certain third countries and amending Decision 2003/17/EC (2005/834/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 16(1) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 16(1) thereof, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (3), and in particular Article 22(1)(b) thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (4), and in particular Article 23(1) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (5), and in particular Article 37(1)(b) thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (6), and in particular Article 20(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) By Decision 97/788/EC (7), the Council determined that the official checks on practices for the maintenance of varieties carried out in certain third countries afforded the same guarantees as those carried out by the Member States. (2) It appears that these checks continue to afford the same guarantees as those carried out by the Member States. Those checks should therefore continue to be considered as equivalent. (3) The Decision 97/788/EC expired on 30 June 2005. In order to avoid disruption of trade with these third countries, it is necessary that this Decision takes effect from 1 July 2005. (4) This Decision should not prevent Community findings on equivalence from being revoked or the extension of their period of validity from being refused when the conditions on which they are based are not, or cease to be, satisfied. (5) The measures necessary for implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (8). (6) Directive 2004/117/EC (9) extended the scope of Community seed equivalence regime to all categories of seeds including seed of generations prior to basic seed. Accordingly, it is appropriate to amend Decision 2003/17/EC (10), in order to align the provisions of that Decision with the modified provisions of the seeds marketing Directives, HAS ADOPTED THIS DECISION: Article 1 The official checks on practices for the maintenance of varieties carried out in the third countries and by the authorities, listed in the Annex, for the species covered by the Directives referred to for each of those countries shall afford the same guarantees as those carried out by the Member States. Article 2 Amendments to the Annex, with the exception of those concerning the first column of the table, shall be adopted in accordance with the procedure referred to in Article 3(2). Article 3 1. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry set up by Article 1 of Decision 66/399/EEC (11), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 4 In Decision 2003/17/EC Articles 1 and 2 shall be replaced by the following: Article 1 Field inspections concerning the seed-producing crops of the species specified in Annex I carried out in the third countries listed in that Annex shall be considered equivalent to field inspections carried out in accordance with Directives 66/401/EEC, 66/402/EEC, 2002/54/EC and 2002/57/EC provided that they: (a) are carried out officially by the authorities listed in Annex I, or under the official supervision of those authorities; (b) satisfy the conditions laid down in point A of Annex II. Article 2 Seed of the species specified in Annex I, produced in the third countries listed in that Annex and officially certified by the authorities listed in that Annex shall be considered equivalent to seed complying with Directives 66/401/EEC, 66/402/EEC, 2002/54/EC and 2002/57/EC, if it satisfies the conditions laid down in point B of Annex II. Article 5 This Decision shall apply from 1 July 2005. However, Article 4 shall apply as from 1 October 2005. Article 6 This Decision is addressed to the Member States. Done at Brussels, 8 November 2005. For the Council The President G. BROWN (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2004/117/EC. (3) OJ L 193, 20.7.2002, p. 1. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). (4) OJ L 193, 20.7.2002, p. 12. Directive as last amended by Directive 2004/117/EC. (5) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Directive 2004/117/EC. (6) OJ L 193, 20.7.2002, p. 74. Directive as last amended by Directive 2004/117/EC. (7) OJ L 322, 25.11.1997, p. 39. Decision as last amended by Commission Decision 2004/120/EC (OJ L 36, 7.2.2004, p. 57). (8) OJ L 184, 17.7.1999, p. 23. (9) OJ L 14, 18.1.2005, p. 18. (10) OJ L 8, 14.1.2003, p. 10. Decision as last amended by Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (11) OJ 125, 11.7.1966, p. 2289/66. ANNEX Country (1) Authority responsible for carrying out checks Directives AR SecretarÃ ­a de Agricultura, GanaderÃ ­a, PESCA y AlimentaciÃ ³n, Buenos Aires 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC AU Australian Seeds Authority, Victoria 66/401/EEC 2002/55/EC 2002/57/EC BG Ministry of Agriculture and Forestry, Sofia 66/401/EEC 66/402/EEC 2002/54/EC 2002/55/EC 2002/57/EC CA Canadian Food Inspection Agency, Ottawa 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC CH EidgenÃ ¶ssische Forschungsanstalt fÃ ¼r AgrarÃ ¶kologie und Landbau (FAL) ZÃ ¼rich Station FÃ ©dÃ ©rale de Recherches en Production VÃ ©gÃ ©tale de Changins (RAC), Nyon 2002/55/EC CL Servicio AgrÃ ­cola y Ganadero, Santiago 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC CS National Laboratory for Seed Testing, Novi Sad 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC HR Institute for Seed and Seedlings, Osijek 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC IL Ministry of Agriculture Bet-Dagan 66/401/EEC 66/402/EEC 2002/54/EC 2002/55/EC 2002/57/EC JP Ministry of Agriculture, Forestry and Fisheries, 1-2-1 Kumigaseki, Chiyodaku, Tokyo 2002/55/EC KR Ministry of Agriculture, Forestry and Fisheries, Vegetables Division, Seoul 2002/55/EC MA MinistÃ ¨re de lagriculture et de la mise en valeur agricole, Rabat 66/401/EEC 66/402/EEC 2002/55/EC 2002/57/EC NZ Ministry of Agriculture and Fisheries, Wellington 66/401/EEC RO Ministry of Agriculture and Food, Bucharest 2002/57/EC TW Council of Agriculture, Food and Agriculture Department, Taipei 2002/55/EC US United States Department of Agriculture, Beltsville, Maryland 66/401/EEC 66/402/EEC 2002/54/EC 2002/55/EC 2002/57/EC UY Ministerio de GanaderÃ ­a, Agricultura y PESCA, Montevideo 66/401/EEC 66/402/EEC 2002/54/EC 2002/57/EC ZA Department of Agriculture, Pretoria (Tshwane) 66/401/EEC 66/402/EEC 2002/57/EC (1) AR  Argentina, AU  Australia, BG  Bulgaria, CA  Canada, CH  Switzerland, CL  Chile, CS  Serbia and Montenegro, HR  Croatia, IL  Israel, JP  Japan, KR  Republic of Korea, MA  Morocco, NZ  New Zealand, RO  Romania, TW  Taiwan, US  United States of America, UY  Uruguay, ZA  South Africa.